- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 19, 2016 FIRST FARMERS AND MERCHANTS CORPORATION (Exact name of Registrant as specified in its charter) Tennessee (State or Other Jurisdiction of Incorporation) 000-10972 (Commission File Number) 62-1148660 (I.R.S. Employer Identification No.) 816 South Garden Street, Columbia, Tennessee 38401 (Address of principal executive offices) (931) 388-3145 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS. On April 19, 2016, First Farmers and Merchants Corporation issued a press release announcing its financial results for the quarter ended March 31, 2016. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference in its entirety. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. Exhibit No. Description 99.1 Press release issued by First Farmers and Merchants Corporation on April 19, 2016.1 1 Furnished, not filed. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST FARMERS AND MERCHANTS CORPORATION Date: April 19, 2016 By: /s/ Robert E. Krimmel Robert E. Krimmel Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press release issued by First Farmers and Merchants Corporation on April 19, 2016.1 1 Furnished, not filed.
